Title: From James Madison to James Monroe, 13 August 1816
From: Madison, James
To: Monroe, James



Dear Sir
Montpellier Aug. 13. 1816.

I have yours of the 12th. intended for the 11th. inst.  I have no map by which I can judge of the comparative values of the 2 offers of Mr Bagot as to the fisheries.  There will be some delicacy in referring the arrangement to Mr. A. who prefers a decision here, and will say that we having better means of procuring the necessary information we ought not to put the task & responsibility on him.  If Mr. Bagot will not favor an arrangement which we can acquiesce in, I still think it will be best to decide nothing, but to instruct Mr. A. to press the subject in such an extent as we think admissible, and to engage as far as we can the co-operation of Mr. B.  As to armaments on the Lakes, Mr. A may be furnished with our propositions and if they be concurred in, the effect will be accelerated, in case the B. Govt. be liberal eno’ to send over the necessary orders, without waiting for the consummating forms.
If it be understood that Shaler intends or wishes to leave Algiers, Poinsett may take his place; and in the event of an ulterior mission, he will be so far on his way.  I think however he ought not to be permitted to form any ulterior expectations as well because the ulterior mission in question is of too important & too delicate a nature to be hastily contemplated, as because unforeseen selections may become preferable.
As you will so soon be here I leave for consultation the choice of an Agent for the Pacific.  The gentleman you name comes fairly into a comparative view of characters.  Affecte respects

James Madison

